Citation Nr: 0024749	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased original disability rating for 
causalgia, post-herniorrhaphy pain syndrome, post-operative 
resection of ilioinguinal nerve times two, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Oakland, California, which granted a claim by the veteran 
seeking entitlement to disability benefits for causalgia, 
post-herniorrhaphy pain syndrome, post-operative resection of 
ilioinguinal nerve times two pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000), assigning a 10 percent disability 
rating.

This case was before the Board in October 1998, at which time 
an increased disability rating for causalgia, post-
herniorrhaphy pain syndrome, post-operative resection of 
ilioinguinal nerve times two was denied.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1999, the Court 
approved a Joint Motion to vacate the Board decision, to 
remand the case, and to stay further proceedings (Joint 
Motion).  It requested Board consideration of additional 
evidence and a rendering of another decision consistent with 
the Joint Motion.  The case is now back before the Board 
pursuant to the Joint Motion.

The Board notes that the veteran, via an August 2000 letter 
from his attorney representative, has requested entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability and to service connection for 
depression, anorexia, hyponatremia, and benign prostatic 
hypertrophy, secondary to service-connected herniorrhaphy.  
These claims have not been addressed at the RO level and, 
thus, are referred back to the RO for proper disposition.
 


REMAND

As indicated above, the veteran is seeking entitlement to a 
disability rating in excess of 10 percent for causalgia, 
post-herniorrhaphy pain syndrome, post-operative resection of 
ilioinguinal nerve times two.  He appealed the initial 
assignment of a disability rating and, thus, VA must consider 
not only whether he is currently entitled to an increased 
disability rating, but also whether or not he was entitled to 
an increased disability rating at any time since the 
effective date of his initial grant of service connection, 
even if only temporarily.  Fenderson v. West, 12 Vet. App. 
119, 126  (1999) (noting that separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings).

The Joint Motion presented to, and granted by, the Court, 
notes that certain VA medical records were in custody of VA, 
but were not considered by the Board in its October 1998 
decision.  That evidence was apparently unavailable to the 
Board at the time of its decision.  However, because it 
consists of VA medical records and was in custody of VA, VA 
is presumed to have had notice of it.  Bell v. Derwinski, 2 
Vet. App. 611, 613  (1992).  As a result, the records should 
have been part of the appellate record at the time of the 
Board's decision.  Id.  As such, the Joint Motion vacates the 
Board's October 1998 decision and requests re-adjudication of 
the claim by the Board with consideration of the additional 
VA records.

The Joint Motion also finds that VA has not considered the 
applicability of a separate disability rating for a tender 
and painful surgical scar, as noted on the June 1996 
neurological examination.  A separate disability rating would 
be warranted for symptomatic scarring if it is additional 
disability resulting from the surgery and separate and 
distinct from the primary disability.  See 38 U.S.C.A. 
§ 1151, Esteban v. Brown, 6 Vet. App. 259, 261  (1994) (A 
separate rating may be granted for a "distinct and 
separate" disability; that is, "when none of the 
symptomatology ... is duplicative ... or overlapping.").

Initially, the Board finds that a remand of this case back to 
the RO is not necessary for RO review of the additional VA 
medical evidence.  While such action is ordinarily required 
when evidence is received by the agency of original 
jurisdiction prior to transfer of the claims file to the 
Board, 38 C.F.R. §§ 19.31, 19.37  (1999), RO review of these 
records was expressly waived by the veteran's attorney.  
38 C.F.R. § 20.1304(c)  (1999).

However, a remand of this case is necessary in order to 
schedule the veteran for VA physical examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Here, the most recent VA examination was 
conducted in June 1996, more than 4 years ago.  In addition, 
no examination has specifically focused on whether additional 
disability manifested by symptomatic scarring resulted from 
the herniorrhaphy or whether any current symptoms of that 
scar represent separate and distinct disability.  VA 
regulations require that the rating of service-connected 
disabilities be based on "accurate and fully descriptive 
medical examinations."  38 C.F.R. § 4.1  (1999); see also 
38 C.F.R. § 19.9  (1999) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain the veteran's 
VA treatment records that have not yet 
been associated with the claims folder, 
including any treatment records from 
the VAMC in San Francisco.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for VA examination of his causalgia, 
post-herniorrhaphy pain syndrome, post-
operative resection of ilioinguinal nerve 
times two.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination.  If the veteran 
fails to report for the examination, this 
fact should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is requested to assess the 
presence and severity of any and all 
additional disability attributed to the 
inguinal herniorrhaphy.  The examiner 
should also evaluate any residual scar(s) 
to determine if repeated ulceration, poor 
nourishment, tenderness, painfulness, or 
limitation of function due to the scar(s) 
is present.  A medical opinion as to 
whether any scar symptoms represent 
separate and distinct disability should 
be rendered.

The reasoning that forms the basis of the 
above analyses should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim for entitlement to an 
increased original disability rating for 
residuals of inguinal herniorrhaphy, to 
determine if any change is warranted in 
its prior decision.  All additional VA 
medical records not yet considered should 
be considered, as well as all applicable 
diagnostic codes under the Rating 
Schedule, 38 C.F.R. § Part 4  (1999).  
The RO is also to consider whether a 
staged rating, Fenderson v. West, 12 Vet. 
App. 119, 126  (1999), and/or a separate 
disability rating for post-operative 
scar(s), Esteban v. Brown, 6 Vet. App. 
259, 261  (1994), is warranted.

4.  If the RO's decision remains 
unchanged, or represents a grant of less-
than-complete benefits, the veteran and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.

The veteran and his representative should be afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he 
receives further notice.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



